Name: 80/30/EEC: Council Decision of 20 December 1979 extending Decision 76/402/EEC on the level of the interest rate subsidy, provided for in Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-17

 Avis juridique important|31980D003080/30/EEC: Council Decision of 20 December 1979 extending Decision 76/402/EEC on the level of the interest rate subsidy, provided for in Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 012 , 17/01/1980 P. 0029****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 39 . ( 3 ) OJ NO L 23 , 28 . 1 . 1978 , P . 40 . COUNCIL DECISION OF 20 DECEMBER 1979 EXTENDING DECISION 76/402/EEC ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR IN DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 80/30/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ), HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE ITALIAN GOVERNMENT HAS REQUESTED THE EXTENSION OF COUNCIL DECISION 76/402/EEC OF 6 APRIL 1976 ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 2 ), AS LAST AMENDED BY DECISION 78/69/EEC ( 3 ), AND WHICH IS APPLICABLE UNTIL 31 DECEMBER 1979 ; WHEREAS THE CURRENT RATE OF INTEREST IN ITALY FOR LONG-TERM AGRICULTURAL LOANS IS 14.8 % , WHICH IS 1.4 % MORE THAN THE RATE WHICH SERVED AS A BASIS FOR DECISION 76/402/EEC ; WHEREAS APPLICATION OF AN INTEREST RATE OF 14.8 % AND OF INTEREST RATE SUBSIDIES OF 9 % , 11 % AND 12 % RESPECTIVELY WOULD MEAN THAT THE BENEFICIARY WOULD HAVE TO BEAR A RATE OF INTEREST IN EXCESS OF THE MINIMUM PRESCRIBED BY DIRECTIVE 72/159/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 4 OF COUNCIL DECISION 76/402/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 4 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1980 . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . TUNNEY